No brief has been filed nor oral argument made in behalf of plaintiffs in error. This case is submitted on the record. We find the information sufficient to support a charge of unlawfully transporting *Page 387 
intoxicating liquors. While the evidence is conflicting, that upon the part of the state sufficiently supports the allegations of the information. No exceptions were taken to any of the instructions given by the court. After an examination of same, we find that they correctly state the law, and are as favorable to the defendants as their defense would warrant.
The application for a new trial on the ground of newly discovered evidence is without merit, because it is apparent from this record that the defendants knew of the absent witness long before they were tried, and did not exercise due diligence either to obtain his presence at the trial or to take his deposition, and also that, if such person had been produced as a witness, he could not have been made to testify to facts or circumstances which would tend solely to incriminate himself, and the affidavit shows that the facts which were expected to be proved by said witness were such as would fasten the guilt for the alleged crime upon him.
After a careful examination of the record, we find no error sufficient to justify a reversal of this judgment, and said judgment of conviction is therefore affirmed. *Page 388